 
Exhibit 10.62
 

--------------------------------------------------------------------------------

 
ADVAXIS, INC.
 
2009 STOCK OPTION PLAN
 

--------------------------------------------------------------------------------

 
1.           Purpose.  The purpose of this Plan is to advance the interests of
ADVAXIS, INC., a Delaware corporation (the “Company”), and its Related Entities
by providing an additional incentive to attract and retain qualified and
competent persons who provide services to the Company and its Related Entities,
and upon whose efforts and judgment the success of the Company and its Related
Entities is largely dependent, through the encouragement of stock ownership in
the Company by such persons.
 
2.           Definitions.  As used herein, the following terms shall have the
meanings indicated:
 
(a)           “Board” shall mean the Board of Directors of the Company.
 
(b)           “Cause” shall, with respect to any Optionee, have the equivalent
meaning (or the same meaning as “cause” or “for cause”) set forth in any
employment agreement, consulting, or other agreement for the performance of
services between the Optionee, and the Company or a Related Entity or, in the
absence of any such agreement or any such definition in such agreement, such
term shall mean (i) the failure by the Optionee to perform, in a reasonable
manner, his or her duties as assigned by the Company or a Related Entity, (ii)
any violation or breach by the Optionee of his or her employment agreement,
consulting or other similar agreement with the Company or a Related Entity, if
any, (iii) any violation or breach by the Optionee of any non-competition,
non-solicitation, non-disclosure and/or other similar agreement with the Company
or a Related Entity, (iv) any act by the Optionee of dishonesty or bad faith
with respect to the Company (or a Related Entity), (v) use of alcohol, drugs or
other similar substances in a manner that adversely affects the Optionee’s work
performance, or (vi) the commission by the Optionee of any act, misdemeanor, or
crime reflecting unfavorably upon the Optionee or the Company or any Related
Entity.  The good faith determination by the Committee of whether the Optionee’s
Continuous Service was terminated by the Company for “Cause” shall be final and
binding for all purposes hereunder.
 
(c)           “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time.
 
(d)           “Committee” means a committee designated by the Board to
administer the Plan; provided, however, that if the Board fails to designate a
committee or if there are no longer any members on the committee so designated
by the Board, then the Board shall serve as the Committee.  The Committee shall
consist of at least two directors, and each member of the Committee shall be
(i) a “non-employee director” within the meaning of  Rule 16b-3 (or any
successor rule) under the Exchange Act, unless administration of the Plan by
“non-employee directors” is not then required in order for exemptions under Rule
16b-3 to apply to transactions under the Plan, (ii) an “outside director” within
the meaning of Section 162(m) of the Code, and (iii) "Independent".
 

--------------------------------------------------------------------------------


 
(e)           “Common Stock” shall mean the Company’s common stock, par value
$.001 per share.
 
(f)           “Company” shall mean Advaxis, Inc., a Delaware corporation and its
successors or assigns.
 
(g)           “Consultant” shall mean any person (other than an Employee or a
Director, solely with respect to rendering services in such person’s capacity as
a Director) who is engaged by the Company or any Related Entity to render
consulting or advisory services to the Company or such Related Entity.
 
(h)           “Continuous Service” shall mean the continuous service to the
Company or any Related Entity, without interruption or termination, in any
capacity of Employee, Director or Consultant.  Continuous Service shall not be
considered interrupted in the case of (i) any approved leave of absence
(including, without limitation, sick leave, military leave, or any other
authorized personal leave), (ii) transfers among the Company, any Related
Entity, or any successor, in any capacity of Employee, Director or Consultant,
or (iii) any change in status as long as the individual remains in the service
of the Company or any Related Entity in any capacity of Employee, Director or
Consultant (except as otherwise provided in the Option Agreement).
 
(i)           “Director” shall mean a member of the Board or the board of
directors of any Related Entity.
 
(j)           “Disability” means a permanent and total disability (within the
meaning of Section 22(e) of the Code), as determined by a medical doctor
satisfactory to the Committee.
 
(k)           “Effective Date” shall mean July 19, 2009.
 
(l)           “Employee” shall mean any person, including an officer or
Director, who is an employee of the Company or any Related Entity. The payment
of a Director’s normal compensation and fee (as applicable to all Directors or
Committee members, as the case may be) by the Company or a Related Entity shall
not be sufficient to constitute “employment” by the Company.
 
2

--------------------------------------------------------------------------------


 
(m)           “Fair Market Value” of a Share on any date of reference shall mean
the “Closing Price” (as defined below) of the Common Stock on the business day
immediately preceding the date of reference, unless the Committee in its sole
discretion shall determine otherwise in a fair and uniform manner.  For the
purpose of determining Fair Market Value, the “Closing Price” of the Common
Stock on any business day shall be (i) if the Common Stock is listed or admitted
for trading on any United States national securities exchange, or if actual
transactions are otherwise reported on a consolidated transaction reporting
system, the last reported sale price of Common Stock on such exchange or
reporting system, as reported in any newspaper of general circulation, (ii) if
the Common Stock is quoted on the National Association of Securities Dealers
Automated Quotations System (“NASDAQ”), the Over-The-Counter Bulletin Board or
any similar system of automated dissemination of quotations of securities prices
in common use, the last reported sale price of Common Stock on such system or,
if sales prices are not reported, the mean between the closing high bid and low
asked quotations for such day of Common Stock on such system, as reported in any
newspaper of general circulation or (iii) if neither clause (i) or (ii) is
applicable, the mean between the high bid and low asked quotations for the
Common Stock as reported by the National Quotation Bureau, Incorporated if at
least two securities dealers have inserted both bid and asked quotations for
Common Stock on at least five of the ten preceding days.  If neither (i), (ii),
or (iii) above is applicable, then Fair Market Value shall be determined by the
Committee in a fair and uniform manner.
 
(n)           “Incentive Stock Option” shall mean an incentive stock option as
defined in Section 422 of the Internal Revenue Code.
 
(o)           “Independent”, when referring to either the Board or members of
the Committee, shall have the same meaning as used in the rules of any national
securities exchange on which any securities of the Company are listed for
trading, and if not listed for trading, by the rules of Nasdaq Stock Market.
 
(p)           “Non-Qualified Stock Option” shall mean an Option that is not an
Incentive Stock Option.
 
(q)           “Option” (when capitalized) shall mean any option granted under
this Plan.
 
(r)           “Option Agreement” shall mean the agreement between the Company
and the Optionee for the grant of an option.
 
(s)           “Optionee” shall mean a person to whom a stock option is granted
under this Plan or any person who succeeds to the rights of such person under
this Plan by reason of the death of such person.
 
(t)           “Person” shall have the meaning ascribed to such term in
Section 3(a)(9) of the Securities Exchange Act and used in Sections 13(d) and
14(d) thereof, and shall include a “group” as defined in Section 13(d) thereof.
 
(u)           “Plan” shall mean this Advaxis, Inc. 2009 Stock Option Plan, as
may be amended from time to time.
 
(v)           “Related Entity” shall mean any Subsidiary, and any business,
corporation, partnership, limited liability company or other entity in which the
Company or a Subsidiary holds a  substantial ownership interest, directly or
indirectly.
 
3

--------------------------------------------------------------------------------


 
(w)           “Securities Exchange Act” shall mean the Securities Exchange Act
of 1934, as amended from time to time.
 
(x)           “Share” shall mean a share of Common Stock.
 
(y)           “Subsidiary” shall mean any corporation or other entity in which
the Company has a direct or indirect ownership interest of 50% or more of the
total combined voting power of the then outstanding securities or interests of
such corporation or other entity entitled to vote generally in the election of
directors or in which the Company has the right to receive 50% or more of the
distribution of profits or 50% or more of the assets on liquidation or
dissolution.
 
3.           Shares Available for Option Grants.  The Committee may grant to
Optionees from time to time Options to purchase an aggregate of up to 14,001,399
Shares from the Company’s authorized and unissued Shares.  If any Option granted
under the Plan shall terminate, expire, or be canceled or surrendered as to any
Shares, new Options may thereafter be granted covering such Shares.
 
4.           Incentive and Non-Qualified Options.
 
(a)           An Option granted hereunder shall be either an Incentive Stock
Option or a Non-Qualified Stock Option as determined by the Committee at the
time of grant of the Option and the Option Agreement relating to the Option
shall clearly state whether it is an Incentive Stock Option or a Non-Qualified
Stock Option.  All Incentive Stock Options shall be granted within 10 years from
the Effective Date.  Incentive Stock Options may not be granted to any person
who is not an Employee of the Company or a Related Entity.
 
(b)           Options otherwise qualifying as Incentive Stock Options hereunder
will not be treated as Incentive Stock Options to the extent that the aggregate
fair market value (determined at the time the Option is granted) of the Shares
with respect to which Options meeting the requirements of Section 422(b) of the
Code are exercisable for the first time by any individual during any calendar
year (under all plans of the Company and its parent corporation or subsidiary
corporation, as those terms are defined in Sections 424(e) and (f) of the Code,
respectively, exceeds $100,000.
 
5.           Conditions for Grant of Options.
 
(a)           Each Option shall be evidenced by an Option Agreement that may
contain any term deemed necessary or desirable by the Committee, provided such
terms are not inconsistent with this Plan or any applicable law.  Optionees
shall be those persons who are selected by the Committee from the class of all
Employees, Directors and Consultants of the Company or any Related Entity.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)           In granting Options, the Committee shall take into consideration
the contribution the person has made to the success of the Company or any
Related Entities and such other factors as the Committee shall determine.  The
Committee shall also have the authority to consult with and receive
recommendations from officers and other personnel of the Company and its Related
Entities with regard to these matters.  The Committee may from time to time in
granting Options under the Plan prescribe such other terms and conditions
concerning such Options as it deems appropriate, including, without limitation,
(i) prescribing the date or dates on which the Option becomes exercisable, (ii)
providing that the Option rights accrue or become exercisable in installments
over a period of years, or upon the attainment of stated goals or both, or (iii)
relating an Option to the Continuous Service or continued employment of the
Optionee for a specified period of time, provided that such terms and conditions
are not more favorable to an Optionee than those expressly permitted herein.
 
(c)           The Options granted to Optionees under this Plan shall be in
addition to regular salaries, pension, life insurance or other benefits related
to their Continuous Service with the Company or its Related Entities.  Neither
the Plan nor any Option granted under the Plan shall confer upon any person any
right to continuance of any Continuous Service by the Company or its Related
Entities.
 
(d)           The Committee shall have the discretion to grant Options that are
exercisable for unvested Shares.  Should the Optionee’s Continuous Service cease
while holding such unvested Shares, the Company shall have the right to
repurchase, at the exercise price paid per share, any or all of those unvested
Shares.  The terms upon which such repurchase right shall be exercisable
(including the period and procedure for exercise and the appropriate vesting
schedule for the purchased shares) shall be established by the Committee and set
forth in the Option Agreement for the relevant Option.
 
(e)           Notwithstanding any other provision of this Plan, an Incentive
Stock Option shall not be granted to any person owning directly or indirectly
(through attribution under Section 424(d) of the Code) at the date of grant,
stock possessing more than 10% of the total combined voting power of all classes
of stock of the Company (or of any parent corporation or subsidiary corporation
of the Company (as those terms are defined in Sections 424(e) and 424(f) of the
Code, respectively) at the date of grant) unless the exercise price of such
Option is at least 110% of the Fair Market Value of the Shares subject to such
Option on the date the Option is granted, and such Option by its terms is not
exercisable after the expiration of five years from the date such Option is
granted.
 
(f)           Notwithstanding any other provision of this Plan, and in addition
to any other requirements of this Plan, the aggregate number of Options granted
to any one Optionee may not exceed 4,200,420, subject to adjustment as provided
in Section 10 hereof.
 
6.           Exercise Price.  The exercise price per Share of any Option shall
be any price determined by the Committee but shall not be less than the par
value per Share; provided, however, that in no event shall the exercise price
per Share of any Incentive Stock Option be less than the Fair Market Value of
the Shares underlying such Option on the date such Option is granted.
 
 
5

--------------------------------------------------------------------------------

 
 
7.           Exercise of Options.
 
(a)           An Option shall be deemed exercised when (i) the Company has
received written notice of such exercise in accordance with the terms of the
Option, (ii) full payment of the aggregate exercise price of the Shares as to
which the Option is exercised has been made, and (iii) arrangements that are
satisfactory to the Committee in its sole discretion have been made for the
Optionee’s payment to the Company of the amount that is necessary for the
Company or Related Entity employing the Optionee to withhold in accordance with
applicable Federal or state tax withholding requirements.
 
(b)           The consideration to be paid for the Shares to be issued upon
exercise of an Option, as well as the method of payment of the exercise price
and of any withholding and employment taxes applicable thereto, shall be
determined by the Committee and may in the discretion of the Committee consist
of: (1) cash, (2) certified or official bank check, (3) money order, (4) Shares
that have been held by the Optionee for at least six (6) months (or such other
Shares as the Committee determines will not cause the Company to recognize for
financial accounting purposes a charge for compensation expense), (5) the
withholding of Shares issuable upon exercise of the Option, (6) pursuant to a
“cashless exercise” procedure, by delivery of a properly executed exercise
notice together with such other documentation, and subject to such guidelines,
as the Committee shall require to effect an exercise of the Option and delivery
to the Company by a licensed broker acceptable to the Company of proceeds from
the sale of Shares or a margin loan sufficient to pay the exercise price and any
applicable income or employment taxes, or (7) in such other consideration as the
Committee deems appropriate, or by a combination of the above.  In the case of
an Incentive Stock Option, the permissible methods of payment shall be specified
at the time the Option is granted. The Committee in its sole discretion may
accept a personal check in full or partial payment of any Shares.  If the
exercise price is paid, and/or the Optionee’s tax withholding obligation is
satisfied, in whole or in part with Shares, or through the withholding of Shares
issuable upon exercise of the Option, the value of the Shares surrendered or
withheld shall be their Fair Market Value on the date the Option is exercised.
 
(c)           The Committee in its sole discretion may, on an individual basis
or pursuant to a general program established in connection with this Plan, cause
the Company to lend money to an Optionee, guarantee a loan to an Optionee, or
otherwise assist an Optionee to obtain the cash necessary to exercise all or a
portion of an Option granted hereunder or to pay any tax liability of the
Optionee attributable to such exercise; provided that such loan, loan guaranty,
or assistance in obtaining a loan is not in violation of the Sarbanes-Oxley Act
of 2002, or any rule or regulation adopted thereunder or any other applicable
law.  If the exercise price is paid in whole or part with the Optionee’s
promissory note, such note shall (i) provide for full recourse to the maker,
(ii) be collateralized by the pledge of the Shares that the Optionee purchases
upon exercise of the Option, (iii) bear interest at the prime rate of the
Company’s principal lender, and (iv) contain such other terms as the Committee
in its sole discretion shall reasonably require.
 
(d)           No Optionee shall be deemed to be a holder of any Shares subject
to an Option unless and until a stock certificate or certificates for those
Shares are issued to that person(s) under the terms of this Plan.  No adjustment
shall be made for dividends (ordinary or extraordinary, whether in cash,
securities or other property) or distributions or other rights for which the
record date is prior to the date the stock certificate is issued, except as
expressly provided in Section 10 hereof.
 
 
6

--------------------------------------------------------------------------------

 
 
8.           Exercisability of Options. Any Option shall become exercisable in
such amounts, at such intervals and upon such terms and/or conditions as the
Committee shall provide in the Option Agreement for that Option, except as
otherwise provided in this Section 8:
 
(a)           The expiration date of an Option shall be determined by the
Committee at the time of grant, but in no event shall an Option be exercisable
after the expiration of 10 years from the date of grant of the Option.
 
(b)           The Option Agreement relating to any Option may provide that the
Option shall become immediately fully exercisable in the event of a “Change in
Control” and/or shall become fully exercisable in the event that the Committee
exercises its discretion to provide a cancellation notice with respect to the
Option pursuant to Section 9(b) hereof.  For this purpose, the term “Change in
Control” shall mean the occurrence of any of the following:
 
(i)           The acquisition by any Person of Beneficial Ownership (as defined
in Rule 13d-3 under the Securities Exchange Act), of fifty percent (50%) or more
of either (A) the value of the then outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (B) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this Section 8(b), the
following acquisitions shall not constitute a Change of Control:  (w) any
acquisition directly from the Company; (x) any acquisition by the Company; (y)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Subsidiary; or (z) any acquisition by any
corporation pursuant to a transaction which complies with clauses (A), (B) and
(C) of subsection (iii) below; or
 
(ii)          Consummation of a reorganization, merger, statutory share exchange
or consolidation or similar corporate transaction involving the Company or any
of its Subsidiaries, a sale or other disposition of all or substantially all of
the assets of the Company, or the acquisition of assets or stock of another
entity by the Company or any of its Subsidiaries (each a “Business
Combination”), in each case, unless, following such Business Combination, (A)
all or substantially all of the individuals and entities who were the Beneficial
Owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than fifty percent (50%) of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (B) no
Person (excluding any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, fifty percent (50%) or more of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (C) at least a majority of the members of
the Board of Directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or
 
 
7

--------------------------------------------------------------------------------

 
 
(iii)         Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.
 
(c)           The Committee may in its sole discretion, accelerate the date on
which any Option may be exercised and may accelerate the vesting of any Shares
subject to any Option or previously acquired by the exercise of any Option.
 
9.           Termination of Option Period.
 
(a)           Unless otherwise provided in any Option Agreement, the unexercised
portion of any Option shall automatically and without notice terminate and
become null and void at the time of the earliest to occur of the following:
 
(i)           three months after the date on which the Optionee’s Continuous
Service is terminated other than by reason of (A) Cause, (B) a Disability of the
Optionee as determined by a medical doctor satisfactory to the Committee, or (C)
death of the Optionee;
 
(ii)          immediately upon the termination of the Optionee’s Continuous
Service for Cause;
 
(iii)         twelve months after the date on which the Optionee’s Continuous
Service is terminated by reason of a Disability as determined by a medical
doctor satisfactory to the Committee;
 
(iv)         (A) twelve months after the date of termination of the Optionee’s
Continuous Service by reason of the death of the Optionee, or, if later, (B)
three months after the date on which the Optionee shall die if such death shall
occur during the one year period specified in Subsection 9(a)(iii) hereof; or
 
(v)          The tenth anniversary of the date of grant of the Option.
 
 
8

--------------------------------------------------------------------------------

 
 
(b)           To the extent not previously exercised, (i) each Option shall
terminate immediately in the event of (1) the liquidation or dissolution of the
Company, or (2) any reorganization, merger, consolidation or other form of
corporate transaction in which either the Company does not survive or the Shares
are exchanged for or converted into securities issued by another entity, unless
the successor or acquiring entity, or an affiliate thereof, assumes the Option
or substitutes an equivalent option or right pursuant to Section 10(c) hereof,
and (ii) the Committee in its sole discretion may by written notice
(“cancellation notice”) cancel, effective upon the consummation of any Business
Combination described in Subsection 8(b)(iii) hereof, any Option that remains
unexercised on the effective date of that Business Combination.  The Committee
shall give written notice of any proposed transaction referred to in this
Section 9(b) a reasonable period of time prior to the closing date for such
transaction (which notice may be given either before or after approval of such
transaction), in order that Optionees may have a reasonable period of time prior
to the closing date of such transaction within which to exercise any Options
that then are exercisable (including any Options that may become exercisable
upon the closing date of such transaction).  An Optionee may condition his
exercise of any Option upon the consummation of a transaction referred to in
this Section 9(b).
 
10.         Adjustment of Shares.
 
(a)           If at any time while the Plan is in effect or unexercised Options
are outstanding, there shall be any increase or decrease in the number of issued
and outstanding Shares through the declaration of a stock dividend or through
any recapitalization resulting in a stock split-up, combination or exchange of
Shares, then and in that event, the Committee shall make:
 
(i)           appropriate adjustment in the maximum number of Shares available
for grant under the Plan, or available for grant to any person under the Plan,
so that the same percentage of the Company’s issued and outstanding Shares shall
continue to be subject to being so optioned; and
 
(ii)          appropriate adjustment in the number of Shares and the exercise
price per Share thereof then subject to any outstanding Option, so that the same
percentage of the Company’s issued and outstanding Shares shall remain subject
to purchase at the same aggregate exercise price.
 
(b)           Unless otherwise provided in any Option Agreement, the Committee
may change the terms of Options outstanding under this Plan, with respect to the
exercise price or the number of Shares subject to the Options, or both, when, in
the sole discretion of the Committee, such adjustments become appropriate to
preserve benefits under the Plan.
 
(c)           In the event of any proposed sale of all or substantially all of
the Company’s assets or any reorganization, merger, consolidation, or other form
of corporate transaction in which the Company does not survive, or in which the
Shares are exchanged for or converted into securities issued by another entity,
the successor or acquiring entity or an affiliate thereof may, with the consent
of the Committee, assume each outstanding Option or substitute an equivalent
option or right.  If the successor or acquiring entity or an affiliate thereof,
does not cause such an assumption or substitution of any Option, then that
Option shall terminate pursuant to Section 9(d) hereof upon consummation of the
sale, merger, consolidation, or other corporate transaction, with or without
consideration as determined by the Committee.  The Committee shall give written
notice of any proposed transaction referred to in this Section 10(c) a
reasonable period of time prior to the closing date for such transaction (which
notice may be given either before or after the approval of such transaction), in
order that Participants may have a reasonable period of time prior to the
closing date of such transaction within which to exercise any Options that are
then exercisable (including any Options that may become exercisable upon the
closing date of such transaction).  A Participant may condition his exercise of
any Options upon the consummation of the transaction.
 
 
9

--------------------------------------------------------------------------------

 
 
(d)           Except as otherwise expressly provided herein, the issuance by the
Company of shares of its capital stock of any class, or securities convertible
into shares of capital stock of any class, either in connection with a direct
sale or upon the exercise of rights or warrants to subscribe therefor, or upon
conversion of shares or obligations of the Company convertible into such shares
or other securities, shall not affect, and no adjustment by reason thereof shall
be made to, the number of or exercise price for Shares then subject to
outstanding Options granted under the Plan.
 
(e)           Without limiting the generality of the foregoing, the existence of
outstanding Options granted under the Plan shall not affect in any manner the
right or power of the Company to make, authorize or consummate (i) any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business; (ii) any merger or consolidation of
the Company; (iii) any issue by the Company of debt securities, or preferred or
preference stock that would rank above the Shares subject to outstanding
Options; (iv) the dissolution or liquidation of the Company; (v) any sale,
transfer or assignment of all or any part of the assets or business of the
Company; or (vi) any other corporate act or proceeding, whether of a similar
character or otherwise.
 
11.         Transferability. No Incentive Stock Option, and unless the prior
written consent of the Committee is obtained (which consent may be withheld for
any reason) and the transaction does not violate the requirements of Rule 16b-3
promulgated under the Securities Exchange Act no Non-Qualified Stock Option,
shall be subject to alienation, assignment, pledge, charge or other transfer
other than by the Optionee by will or the laws of descent and distribution, and
any attempt to make any such prohibited transfer shall be void.  Each Option
shall be exercisable during the Optionee’s lifetime only by the Optionee, or in
the case of a Non-Qualified Stock Option that has been assigned or transferred
with the prior written consent of the Committee, only by the permitted assignee.
 
In addition, no Shares acquired by an officer or Director pursuant to the
exercise of an Option may be sold, assigned, pledged or otherwise transferred
prior to the expiration of the six-month period following the date on which the
Option was granted, unless the transaction does not violate the requirements of
Rule 16b-3 promulgated under the Securities Exchange Act.
 
12.         Issuance of Shares.
 
(a)           Notwithstanding any other provision of this Plan, the Company
shall not be obligated to issue any Shares unless it is advised by counsel of
its selection that it may do so without violation of the applicable Federal and
State laws pertaining to the issuance of securities, and may require any stock
so issued to bear a legend, may give its transfer agent instructions, and may
take such other steps, as in its judgment are reasonably required to prevent any
such violation.
 
 
10

--------------------------------------------------------------------------------

 
 
(b)           As a condition to any sale or issuance of Shares upon exercise of
any Option, the Committee may require such agreements or undertakings as the
Committee may deem necessary or advisable to facilitate compliance with any
applicable law or regulation including, but not limited to, the following:
 
(i)           a representation and warranty by the Optionee to the Company, at
the time any Option is exercised, that he is acquiring the Shares to be issued
to him for investment and not with a view to, or for sale in connection with,
the distribution of any such Shares; and
 
(ii)          a representation, warranty and/or agreement to be bound by any
legends endorsed upon the certificate(s) for the Shares that are, in the opinion
of the Committee, necessary or appropriate to facilitate compliance with the
provisions of any securities laws deemed by the Committee to be applicable to
the issuance and transfer of those Shares.
 
13.         Administration of the Plan.
 
(a)           The Plan shall be administered by the Committee which shall be
composed of two or more Directors.  The membership of the Committee shall be
constituted so as to comply at all times with the then applicable requirements
for “non-employee directors” under Rule 16b-3 promulgated under the Securities
Exchange Act and “outside directors” under Section 162(m) of the Code.  The
Committee shall serve at the pleasure of the Board and shall have the powers
designated herein and such other powers as the Board may from time to time
confer upon it.
 
(b)           Any and all decisions or determinations of the Committee shall be
made either (i) by a majority vote of the members of the Committee at a meeting
or (ii) without a meeting by the unanimous written approval of the members of
the Committee.
 
(c)           The Committee, from time to time, may adopt rules and regulations
for carrying out the purposes of the Plan.
 
(d)           The determinations of the Committee, and its interpretation and
construction of any provision of the Plan or any Option Agreement, shall be
final and binding on all persons, unless determined otherwise by the Board.
 
14.         Withholding or Deduction for Taxes.  If at any time specified herein
for the making of any issuance or delivery of any Option or Shares to any
Optionee, any law or regulation of any governmental authority having
jurisdiction in the premises shall require the Company or a Related Entity to
withhold, or to make any deduction for, any taxes or to take any other action in
connection with the issuance or delivery then to be made, the issuance or
delivery shall be deferred until the withholding or deduction shall have been
provided for by the Optionee or beneficiary, or other appropriate action shall
have been taken.
 
 
11

--------------------------------------------------------------------------------

 
 
15.         Interpretation.
 
(a)           As it is the intent of the Company that the Plan shall comply in
all respects with Rule 16b-3 promulgated under the Securities Exchange Act
(“Rule 16b-3”), any ambiguities or inconsistencies in construction of the Plan
shall be interpreted to give effect to such intention, and if any provision of
the Plan is found not to be in compliance with Rule 16b-3, such provision shall
be deemed null and void to the extent required to permit the Plan to comply with
Rule 16b-3.  The Committee may from time to time adopt rules and regulations
under, and amend, the Plan in furtherance of the intent of the foregoing.
 
(b)           The Plan and any Option Agreements entered into pursuant to the
Plan shall be administered and interpreted so that all Incentive Stock Options
granted under the Plan will qualify as Incentive Stock Options under Section 422
of the Code.  If any provision of the Plan or any  Option Agreement relating to
an Incentive Stock Option should be held invalid for the granting of Incentive
Stock Options or illegal for any reason, that determination shall not affect the
remaining provisions hereof, but instead the Plan and the Option Agreement shall
be construed and enforced as if such provision had never been included in the
Plan or the Option Agreement.
 
(c)           This Plan shall be governed by the laws of the State of Delaware,
without reference to the conflict of laws rules or principals thereof.
 
(d)           Headings contained in this Plan are for convenience only and shall
in no manner be construed as part of this Plan.
 
(e)           Any reference to the masculine, feminine, or neuter gender shall
be a reference to such other gender as is appropriate.
 
16.         Amendment and Discontinuation of the Plan.  The Committee may from
time to time amend, suspend or terminate the Plan or any Option; provided,
however, that, any amendment to the Plan shall be subject to the approval of the
Company’s shareholders if such shareholder approval is required by any
applicable federal or state law or regulation (including, without limitation,
Rule 16b-3 or to comply with Section 162(m) of the Code) or the rules of any
stock exchange or automated quotation system on which the Common Stock may then
be listed or granted.  Except to the extent provided in Sections 9 and 10
hereof, no amendment, suspension or termination of the Plan or any Option issued
hereunder shall substantially impair the rights or benefits of any Optionee
pursuant to any Option previously granted without the consent of the Optionee.
 
17.         Effective Date and Termination Date.  The effective date of the Plan
is the Effective Date, and the Plan shall terminate on the 10th anniversary of
the Effective Date.  This Plan shall be submitted to the shareholders of the
Company for their approval and adoption and Options hereunder may be granted
prior to such approval and adoption; provided, however, that any Incentive Stock
Options granted hereunder, and if but only to the extent otherwise required by
law or the rules of any stock exchange or automated quotation system on which
the Common Stock may be listed, any Non-Qualified Stock Options granted
hereunder, prior to such approval and adoption shall be contingent upon
obtaining such approval and adoption.

 
12

--------------------------------------------------------------------------------

 